Citation Nr: 0822583	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-35 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for depressive disorder with anxiety disorder and 
alcohol abuse prior to December 4, 2006.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for depressive disorder with anxiety disorder and 
alcohol abuse as of December 4, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
depressive disorder and assigned a 30 percent evaluation, 
effective June 20, 2003.  

Thereafter, in a November 2007 rating decision, the RO 
increased the rating assigned the veteran's depressive 
disorder with anxiety disorder and alcohol abuse to 50 
percent, effective December 4, 2006.  The veteran was advised 
of the most recent grant of increased rating by a November 
2007 letter and supplemental statement of the case (SSOC).  
However, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

In April 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's depressive disorder with 
anxiety disorder and alcohol abuse, prior to December 4, 
2006, is characterized by sleep impairment, nightmares, 
intrusive thoughts, depressed mood, marked anxiety, 
hypervigilance, and controlled anger.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's depressive disorder with 
anxiety disorder and alcohol abuse, as of December 4, 2006, 
is characterized by sleep impairment, nightmares, depressed 
mood, irritability, restricted affect, and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  Prior to December 4, 2006, the criteria for an initial 
evaluation in excess of 30 percent for depressive disorder 
with anxiety disorder and alcohol abuse have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.130, Diagnostic Code 9434 (2007).

2.  As of December 4, 2006, the criteria for an initial 
evaluation in excess of 50 percent for depressive disorder 
with anxiety disorder and alcohol abuse have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.130, Diagnostic Code 9434 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his or her possession that pertains to the claim 
(38 C.F.R. § 3.159 was recently revised to delete (4), see 73 
Fed.Reg. 23356 (April 30, 2008)).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Here, the duty to notify was not satisfied prior to the 
initial decision on the claim by the agency of original 
jurisdiction (AOJ).  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of two letters 
sent to the veteran on November 2006 and June 2007 that fully 
addressed all notice elements.  In the letters, the veteran 
was informed that the evidence necessary to substantiate the 
claims for increased evaluations would be evidence showing 
that his disability is worse than the current evaluations 
contemplate.  The letters also informed the veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letters stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Finally, he was told to submit any evidence in his 
possession that pertained to the claims.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of March 2007 and November 2007 SSOCs after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from January 2000 to 
November 2007, and Social Security Administration (SSA) 
medical records.  The veteran was also provided a VA 
examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

By way of procedural background, service connection for 
depressive disorder was granted in a January 2004 rating 
decision, and assigned a 30 percent evaluation effective June 
20, 2003, under Diagnostic Code 9434.  The evaluation was 
increased to 50 percent disabling in a November 2007 rating 
decision under Diagnostic Code 9434, effective December 4, 
2006.  The veteran contends that his service-connected 
depressive disorder with anxiety disorder and alcohol abuse 
is worse than the current evaluations contemplate.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities. 3 8 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 3 8 C.F.R. § 4.7.  

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).

Under the current schedular criteria, Diagnostic Code 9434 
(for major depressive disorder), is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  38 C.F.R. § 4.130 (2007).  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  38 
C.F.R. § 4.130.  

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Depressive Disorder Rating Prior to December 4, 2006

In November 2003, the veteran was afforded a VA examination.  
During the examination, the veteran informed the examiner 
that while on active duty in service, he was on a mine 
sweeper serving as a signalman.  He reported that tension was 
"quite high" on the mine sweeper, and indicated that he was 
in danger at all times while conducting the various missions.  
The veteran explained that in addition to being a signalman, 
he also experienced trauma because several of his friends 
were killed in noncombat situations.  After discharge from 
service, the veteran obtained certification in electronics.  
He also worked as a television technician, plumber, yard man, 
as well as a factory worker in the logging industry, 
furniture plant, and lumber yard.  The veteran stated that he 
was unemployed and last worked in January 2002.  The veteran 
denied any substance abuse history, but admitted to drinking 
a six pack of beer one to two times a week and smoking a 
third of a pack of cigarettes per day.  The examiner noted 
that the veteran's previous marriage lasted for 27 years and 
he is currently divorced.  The veteran described his current 
relationship with his spouse as poor, but desires to have a 
significant other in his life.  He also has four children; 
however, he has no contact with his previous spouse or his 
children except for one daughter.  The veteran explained that 
his current relationships with his family members are 
strained, but he does have a good relationship with his 
mother.  He admitted to having many acquaintances and one 
close friend.  He was currently on Social Security 
Administration disability because of hip and spine disorders, 
and he denied missing work because of mental health problems.

In regards to the veteran's depressive disorder symptoms, the 
veteran informed the examiner that he endures crying episodes 
that occur at least two times a week, feelings of 
worthlessness, survivor's guilt, waking up abruptly and 
feeling as though someone else is in the room, and 
hypervigilance.  The examiner also indicated that symptoms of 
memory gaps, nightmares, night sweats, trust issues, and 
anxiety were noted within the record, but not reported during 
the examination.  

Upon mental status examination of the veteran, the examiner 
noted that the veteran dressed casually, and his grooming and 
hygiene were described as well and good respectively.  His 
posture and eye contact were good, and he was cooperative and 
demonstrated a normal level of psychomotor activity.  The 
veteran's mood was described as euthymic, and his speech was 
normal rate and rhythm.  However, some rambling was noted 
during the exam.  He denied any sleep, energy, concentration, 
or appetite problems, as well as suicidal ideation or intent.  
The examiner noted that the veteran also denied intent to 
harm anyone, but admitted to having frequent anger with a 
certain individual.  The veteran reported some perceptual 
disturbances that included what he described as premonitions 
and psychic abilities, but the examiner noted that they do 
not appear to be any blatant delusions or hallucinations.  
The veteran was described as being oriented to person, place, 
time, and situation.  His affect observed was full range, and 
his attention and concentration appeared to be within normal 
limits.  Although his fund of knowledge was considered to be 
somewhat below average, his answers to proverbs and 
similarities tasks were generally concrete.  His memory and 
intellectual functioning were within normal limits and his 
judgment appeared to be good with insight being fair.  The 
examiner determined that the veteran was capable of managing 
his benefit payments in his own interests, and he was 
diagnosed with depressive disorder and personality disorder 
by history.  The examiner assigned a GAF score of 55.  

In September 2004, the veteran was afforded a second VA 
examination for his depressive disorder.  The veteran 
reported to the examiner that he retired from plumbing due to 
undergoing a total hip replacement.  He admitted to receiving 
social security disability and pension for musculoskeletal 
problems and his depressive disorder.  The veteran indicated 
that he lived with his mother and had a reasonably active 
social life.  He fishes, watches television, and plays pool 
at least once a week.  He described himself to the examiner 
as more outgoing and friendly with people.  However, his 
subjective complaints revolved around some residual 
irritability while driving.  

Upon review of the claims file, the examiner noted that the 
veteran was receiving treatment at the local veteran 
psychiatric center on a monthly basis and has been prescribed 
Sertraline 50 milligrams.  Since the medication, the veteran 
informed the examiner that he has seen remarkable improvement 
in his symptoms.  His sleeping has improved, irritability has 
diminished, depression has lessened, and he has seen a 
reduction in his road rage.  The veteran stated that he is 
"calmer overall."

Mental status examination of the veteran revealed a well-
developed and well-nourished male who was described as being 
neatly dressed in casual attire.  His grooming was excellent, 
and he was open and cooperative with the examiner.  He 
exhibited normal affective display, and his speech was under 
no increase in pressure.  Thought content was rational and 
logical, and there was no evidence of delusions or 
hallucinations.  The veteran denied suicidal or homicidal 
ideation, and his depression was minimal.  He has occasional 
periods of anxiety, but the examiner stated that these are 
much improved since being on prescribed medication.  He 
demonstrated no defects of recent or remote memory.  The 
examiner opined that the veteran has had a longstanding 
problem with depression, but has had remarkable improvement 
with the prescribed medication.  He noted that the veteran 
could have further improvement if the dosage were increased.  
He further added that the veteran could be employable in a 
loosely supervised situation with little contact with the 
public.  The examiner diagnosed the veteran with major 
depressive disorder in partial remission and assigned a GAF 
score of 70, with some mild symptoms of depression and 
insomnia, but generally functioning with meaningful 
interpersonal relationships.  

VA outpatient treatment records note continuing complaints 
and treatment for depressive disorder.  In particular, the 
Board notes that beginning in May 2003, the veteran began 
receiving treatment for his mental condition.  Although the 
VA psychiatry progress notes do not reflect a diagnosis of 
depressive disorder, but rather post-traumatic stress 
disorder (PTSD) and personality disorder, treatment records 
reveal that the veteran was assigned a GAF score of 55 from 
May 2003 until October 2003.  Starting in February 2004 VA 
psychiatry progress notes reflect a GAF score of 57 and in 
September 2004, a VA psychiatry progress note indicate a 
diagnosis of recurrent major depression with a GAF score of 
57.  Also, in June 2004, the veteran began taking Sertraline.  
In December 2005, VA outpatient treatment records note the 
veteran's GAF score of 59.  Assessment of the veteran 
revealed a full affect, flexible, and congruent with an 
improved mood.  It was noted that Sertraline 75 milligrams 
was discontinued and Risperidone continued, and the patient 
was to return in two months for evaluation of his mental 
status.  It was also reported that the veteran indicated that 
his condition was "100% better."  Follow-up treatment in 
February 2006 revealed a flexible affect, although generally 
constricted with mood improved in some areas.  The physician 
noted an underlying irritability since being removed from 
Sertraline, but assigned a GAF score of 59.  In May 2006, the 
veteran returned for evaluation of mental status and 
medication efficacy.  The May 2006 VA psychiatry progress 
note reports the veteran's affect as being full and flexible.  
His attitude was positive and mood was deemed stable on 
medication.  He was given a GAF score of 60.  Thereafter from 
August 2006 to December 4, 2006, the veteran's GAF score 
remained at 60.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that an evaluation higher than 30 percent is 
warranted for the veteran's service-connected depressive 
disorder prior to December 4, 2006.  The medical evidence, as 
previously stated, shows that the veteran's speech is not 
characterized by a circumstantial, circumlocutory, or 
stereotyped pattern.  The Board notes that during the 
September 2004 VA examination, the veteran complained of 
occasional periods of anxiety; however, anxiety symptoms are 
contemplated in the currently assigned 30 percent disability 
rating; more importantly, the examiner opined that his 
anxiety has much improved since being prescribed Sertraline.  

Similarly, there is no evidence that tends to show that the 
veteran has difficult in understanding complex commands.  For 
example, during the November 2003 VA examination, the 
examiner determined that the veteran's fund of knowledge was 
considered to be below average, but his answers to proverbs 
and similarities tasks were concrete.  Additionally, his 
memory and intellectual functioning were within normal 
limits.  

The evidence also shows that the veteran's depressive 
disorder does not cause disturbances in motivation as to 
warrant a rating in excess of 30 percent.  During the April 
2008 hearing, the veteran testified that he retired from 
plumbing in 2002 due to undergoing a total his replacement.  
He stated that his depressive disorder, which causes symptoms 
of irritability and quick temper, makes it more difficult for 
him to maintain a job and causes him great difficulty in 
dealing with other people.  The Board concedes that the 
veteran has problems in establishing and maintaining work 
relationships because of his depressive disorder, but his 
disability does not result in disturbances in the veteran's 
motivation and mood to a degree consistent with a higher 
disability rating.  This is supported by the GAF scores 
assigned prior to December 4, 2006; they ranged from 55 to 
70, indicating no more than mild to moderate impairment.  In 
essence, while the veteran may have some intermittent periods 
of occupational impairment, as described in the 30 percent 
rating, it does not rise to the level of reduced reliability 
and productivity, as described in the 50 percent rating.  

Furthermore, review of the evidence reflects that the veteran 
has a social impairment, as he recently reported during the 
April 2008 hearing that he avoids taking part in various 
church activities and avoid groups in general.  However, as 
stated during the November 2003 VA examination, although his 
current relationships with family members are strained, he 
does have a good relationship with his mother and one 
daughter.  Additionally, he admitted to having many 
acquaintances, one close friend, and described himself as 
"outgoing and friendly with people."  Therefore, the Board 
finds that the veteran's social impairment more nearly 
approximates the social impairment contemplated in the 
criteria for a 30 percent evaluation.  While the veteran 
appears to have some social impairment, the Board finds that 
it is not shown that he has difficulty in establishing and 
maintaining effective relationships so as to warrant a 50 
percent rating.  

Based on the foregoing, the Board finds that the veteran's 
service-connected depressive disorder is manifested by no 
more than mild to moderate social and occupational 
impairment.  Again, the Board is also cognizant of the 
veteran's assigned GAF score ranging from 55 to 60 and even a 
GAF score of 70.  In this case, as noted above, the veteran's 
symptoms are not productive of, or consistent with, the 
criteria for a 50 percent rating.  Thus, the veteran's 
depressive disorder symptoms do not more nearly exhibit the 
symptoms required to warrant the next higher evaluation, 
prior to December 4, 2006.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 30 percent rating currently 
assigned. 

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for depressive disorder with anxiety 
disorder and alcohol abuse, prior to December 4, 2006, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Depressive Disorder Rating As of December 4, 2006

In December 2006, the veteran was afforded a VA examination 
for his depressive disorder.  The veteran reported to the 
examiner that he lived with his mother and was married 
between 1969 and 1986.  He has four children and has no 
contact with them.  The veteran indicated that he last worked 
in the summer of 2002 for a plumbing company and discontinued 
working because of total hip replacement and problems with 
mobility before and after the surgery.  The veteran stated 
that a typical day usually involves watching television with 
his mother, waiting for his mail, and playing pool one to two 
times a week.  He explained that he belongs to a league where 
he plays pool with the same people and serves as a substitute 
player once a week.  He has played pool for over forty years 
and enjoys playing the game, but not seeing the people.  

The veteran informed the examiner that his current symptoms 
attributable to his depressive disorder are feeling generally 
disconnected and detached from events and people.  He has 
difficulty with frequent wakening throughout the night and 
tends to feel anxious and hypervigilant.  He reported having 
panic symptoms following Vietnam combat-related nightmares 
and denied having suicidal ideation and auditory or visual 
hallucinations.  

Following a mental status examination, the examiner noted the 
veteran's energy level, memory, and concentration were fair.  
His temper was described as generally good, and he has no 
difficulty maintaining hygiene.  Thought processes were goal 
directed during the interview, and his mood was described as 
euthymic.  The veteran did demonstrate problems with short-
tem memory and concentration, and his overall performance on 
the Saint Louis University Mental Status (SLUMS) examination 
was 17 out of 30.  The examiner noted that the veteran has 
not demonstrated a worsening of his condition since the last 
VA examination and considered him competent for VA purposes.  
In an August 2007 addendum, the examiner noted that the 
veteran has occupational and social impairment with reduced 
reliability and productivity due to flattened affect, 
difficulty with impairment of short and long term memory, 
insomnia, disturbance of motivation and mood.  He further 
added that the veteran requires continuous medication for his 
psychiatric disorder but is employable from a psychiatric 
standpoint.  The examiner diagnosed the veteran with 
recurrent major depressive disorder with his current mood 
being mildly depressed, anxiety disorder based on secondary 
to combat in Vietnam, and alcohol abuse, secondary to major 
depressive disorder.  He was assigned a GAF score of 52.  

VA outpatient treatment records reflect continuing treatment 
for the veteran's mental disability.  On December 11, 2006, 
the veteran was seen for evaluation of his mental status, 
medication efficacy symptoms, medication management, and 
supportive counseling.  The diagnoses included recurrent 
major depressive disorder and a GAF score of 60 was assigned.  
In March 2007, the veteran returned for follow-up treatment 
and during that time, the veteran indicated that he has 
flashbacks, nightmares, and problems sleeping.  It was noted 
that his affect was heavy and irritable, along with a 
dysphoric mood.  He also described being on edge, hyperalert, 
tense, mind racing, and scattered thinking with poor memory.  
The veteran denied the presence of an "acute crisis," and 
he was assigned a GAF score of 60.  Similarly, in April and 
October of 2007, the veteran's GAF score was reported as 60, 
and the April 2007 treatment record also noted that he plays 
pool and drinks one or two beers once or twice a week.  

In this case, the veteran's depressive disorder does not more 
nearly approximate the criteria for a 70 percent rating.  The 
evidence of record describes a fairly consistent pattern of 
symptoms and manifestations including social isolation, 
anxiety, sleeplessness, nightmares, intrusive thoughts, and 
depression.  Despite restricted social and interpersonal 
relationships, the veteran has the ability to establish and 
maintain effective relationships, both in the context of 
obtaining medical care and in maintaining family 
relationship, as is demonstrated by his relationship with his 
mother and receiving psychotherapy treatment at the local VA 
outpatient treatment facility for approximately three to four 
years.  He also enjoys playing pool in a league.  The 
veteran's temper was described during the December 2006 VA 
examination as being generally good, and more importantly, 
the examiner stated the veteran has difficulty in 
establishing and maintaining effective work and social 
relationships, not an inability to do so.  Thus, while the 
veteran's ability to maintain social contacts is diminished, 
it is not of such severity to warrant a 70 percent rating.

Other symptoms required for the 70 percent evaluation, are 
neither complained of nor observed by medical health care 
providers.  Review of the record shows that the veteran has 
denied having suicidal or homicidal ideation or plans, as 
noted in the December 2006 VA examination report.  
Furthermore, the evidence does not show that the veteran has 
any obsessive or ritualistic behavior.  His speech has never 
been found to be illogical, obscure, or irrelevant.  
Additionally, the veteran's orientation has been intact, and 
he has been described has having no difficulty in maintaining 
hygiene.  

The Board notes that while the veteran's mood has been 
described as slightly depressed by the December 2006 VA 
examiner and dysphoric in VA outpatient treatment records, 
there is no evidence that he has demonstrated near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively.  In fact, the 
December 2006 VA examiner reported that the veteran was 
competent for VA purposes and is able to maintain the basic 
activities of daily living.   

Moreover, his recent GAF score of 60 represents no more than 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) and moderate difficulty in 
social, occupational, or school functioning).  This score 
does not, however contemplate such difficulty in social and 
occupational function as is required for the assignment of a 
70 percent disability evaluation.  

In summary, and for the reasons and bases set forth above, 
the Board finds that, the veteran is not entitled to an 
evaluation in excess of 50 percent as of December 4, 2006, 
for his depressive disorder with anxiety disorder and alcohol 
abuse, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for depressive disorder with anxiety disorder and alcohol 
abuse prior to December 4, 2006, is denied.  

Entitlement to an initial evaluation in excess of 50 percent 
for depressive disorder with anxiety disorder and alcohol 
abuse as of December 4, 2006, is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


